Citation Nr: 0737373	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for Department of Veterans (VA) 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  He died in November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  In January 2003 the RO notified the 
appellant of the decision denying her claim for "Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits By A Surviving Spouse or Child," in effect, denying 
the appellant recognition as the veteran's surviving spouse 
for VA benefit purposes.  The appellant initiated an appeal 
to the Board by filing a timely notice of disagreement in 
December 2003.  
 
In the November 2004 statement of the case (SOC), the RO 
addressed the issue of whether new and material evidence was 
submitted to reopen a claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for VA 
benefits.  In that SOC, the RO declined to reopen that claim.  
The appellant filed a substantive appeal in January 2005, 
perfecting her appeal.

The appellant testified before the undersigned at a Video-
Conference hearing in September 2006.

In a March 2007 decision, the Board reopened the claim and 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The evidence reflects that the appellant and veteran 
entered into an attempted common law marriage, in Puerto Rico 
from 1946 until they were married, by ceremony, in June 1979; 
and that two children were born of or before their attempted 
common law marriage.

2.  The evidence of record reflects that at the time the 
appellant and the veteran entered into the attempted common 
law marriage, the appellant was without knowledge that common 
law marriages are not recognized in Puerto Rico.

3.  The evidence reflects that the appellant cohabited with 
the veteran continuously from the date of the attempted 
common law marriage until the date of his death, except for a 
lengthy separation, which was either due to the veteran's 
misconduct, or procured by the veteran, without the fault of 
the appellant.

4.  The information of record reflects that no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA benefits.  38 U.S.C.A.     § 
101(3) 103, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53, 
3.54, 3.102, 3.205 (2007); VAOPGCPREC 58-91.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

However, because the Board grants the appellant the benefit 
sought in this decision, entitlement to recognition as the 
veteran's surviving spouse for VA benefit purposes, further 
discussion of the VCAA is unnecessary. 

II.  Analysis of Claim

The appellant seeks recognition as the veteran's surviving 
spouse for VA benefit purposes.  Essentially, she maintains 
that she and the veteran established a common law marriage by 
November 1946, had two children, and that they remained 
married until his death in November 1983.  Additionally, she 
maintains that she and the veteran thereafter solemnized that 
marriage when they entered into a formal marriage in June 
1979, more than four years before he died.  She claims that 
as a result, any relationship the veteran had with others 
during the time between 1946 and his death did not result in 
a valid marriage; and therefore, based on the foregoing, she 
is entitled to recognition as the surviving spouse of the 
veteran for VA benefits purposes.

The law provides that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541 
(West 2002); 38 C.F.R. §3.54 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. §101(3) (West 
2002); 38 C.F.R. § 3.50 (2007).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. §3.50(b) (2007).  For 
purposes of VA benefits, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§103(c) (West 2002); 38 C.F.R. §3.1(j) (2007).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: 

(a) the attempted marriage occurred one year or 
more before the veteran died; and 

(b) the claimant entered into the marriage without 
knowledge of the impediment; and 

(c) the claimant cohabited with the veteran 
continuously from the date of the attempted 
marriage until his death; and 

(d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous 
death benefits. 

38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. §3.52 (2007).

Where a surviving spouse has submitted proper proof of 
marriage and also meets the requirements of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases in which there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

Puerto Rico does not recognize common-law marriages and the 
requirements for establishing a valid marriage in Puerto Rico 
are set forth in Article 69 of the Civil Code, 31 L.P.R.A. 
§ 231.  See Ayuso-Morales v. Secretary of Health and Human 
Services, 677 F.2d 146 (1st Cir. 1982).   VA has determined 
that the requirement of a marriage ceremony by a jurisdiction 
that does not recognize common-law marriage constitutes a 
"legal impediment" to such a marriage for purposes of 38 
U.S.C.A. § 103(a). VAOPGCPREC 58-91.  

The evidence of record includes various documents that 
address the veteran's marital status with respect to three 
different people.  In an application for hospital treatment 
signed in November 1946, the veteran listed the appellant as 
his wife and listed her address as Vega Baja, Puerto Rico, 
which was the place he listed as his residence.  There are 
documents of record showing that the veteran and appellant 
are the parents of two children born in 1947 and 1948.

In a March 1954 application for hospital treatment, the 
veteran checked a box regarding his marital status denoting 
that he had never married.  In that application, he listed 
the appellant as the person to receive his effects in case of 
his death.  In an application for VA benefits received in 
June 1954, the veteran also indicated that the appellant was 
his wife.  In a private treatment record in October 1954 from 
Kings Park State Hospital in New York, the appellant is 
listed as an informant, and she is designated as the 
veteran's common law wife.  

In a February 1957 application for hospital treatment, the 
veteran listed his marital status as married, and listed a 
women, here designated as P, as his wife.  Her address was 
listed as being in New York City, New York.  

In March 1957, the RO received a letter signed by the 
appellant, who requested an apportionment of the veteran's VA 
pension benefits.  She stated that she was the mother of the 
veteran's two minor children, whom the veteran had recognized 
before his marriage.

In letters dated in March and again in May 1957, the RO wrote 
to P acknowledging receipt of an application for hospital 
treatment on behalf of her husband, the veteran.
 
In July 1957, the RO received a VA Form 686c, Declaration of 
Marital Status, signed by P.  On this form she indicated that 
the veteran was presently married to her; that they were 
living together; and that she was his current spouse.  She 
listed the date of her marriage to the veteran as being in 
August 1956, and that a child was born of this marriage in 
June 1957.  She requested an apportionment for her and her 
minor child, because she was living under conditions of 
extreme hardship.

In August 1957, the RO executed a Report of Contact with P.  
The information recorded in this report reflects that P 
personally appeared at the VA regional office in July 1957 to 
request an apportionment of the veteran's award of benefits.  
The report verified that during this personal visit, P 
submitted copies of her marriage certificate and birth 
certificate for the minor child.  The report also documents 
that in July 1957 the certificates were forwarded through 
contact channels to be copied, and that thereafter the 
certificates could not be located.

In an October 1973 application for compensation, the veteran 
listed E as his wife, and indicated that the marriage was not 
terminated.  He listed C as a spouse in a previous marriage, 
and that that marriage was terminated by her death.  He also 
listed a child born in June 1957 in the custody of E.

In March 1975, the veteran filed an application for VA 
compensation or pension benefits.  On that application, the 
veteran wrote that his marriage to the appellant was 
terminated by divorce in 1951 in Puerto Rico; that he had 
married a person whom he identified as E in August 1967 (in 
New York, New York); and that he and E had separated in July 
1974.  

In a report of contact of May 1975, the RO recorded that the 
veteran's wife (not identified) was called and that she 
stated that she and the veteran were estranged at the present 
time.

In a VA Form 21-6897, Statement of Income and Net Worth-
Disability, received from the veteran in April 1977, he 
listed E as his spouse.  In a VA Form  21-686c, Declaration 
of Marital Status, dated in April 1978, the veteran declared 
a marital status of separated, and that he and his wife (not 
named) did not live together.  

A marriage certificate certifies that the veteran and the 
appellant entered into a marriage contract in Philadelphia, 
Pennsylvania in June 1979.

In a VA Form  21-686c, Declaration of Marital Status, 
received in June 1979, the veteran declared he had married P 
in 1957 in New York, and had terminated his marriage with her 
by divorce in July 1957.  He also declared that he had 
married the appellant in June 1979 in Philadelphia, 
Pennsylvania.  In an October 1979 statement in support of 
claim, the veteran provided a certificate of marriage to the 
appellant, and requested that his wife be included as a 
dependent. 

In a February 1981 VA Form 21-6897, Statement of Income and 
Net Worth, the veteran reported that he was separated from 
his spouse.

A certificate of death shows that the veteran died in 
November 1983.  A letter from the Social Security 
Administration (SSA) dated in November 1983 shows that the 
appellant was receiving Supplemental Security Income at that 
time.

In a VA Form  21-686c signed by the appellant and submitted 
in March 1984, she declared that she was married to the 
veteran, that they lived together, and that the marriage was 
terminated by death of the veteran.  

At the September 2006 hearing before the undersigned, the 
appellant and her child testified to the following.  The 
appellant met the veteran in 1944 in Puerto Rico.  They 
started living together and had three daughters.  The veteran 
moved to New York in 1969.  The appellant and veteran 
formally married in 1979.  There were no marriage or divorce 
certificates for any previous marriages involving the 
veteran.

The claims file contains a November 2006 document of 
certification by the Kings County Clerk's Office in Brooklyn, 
New York, certifying that the county clerk examined the 
records of her office from January 3, 1959 to December 10, 
1968, and found no record of any case (divorce) involving the 
veteran and P.  

The appellant submitted a statement in January 2007, that she 
received a response from The Kings County Clerk Office in New 
York.  The response indicated that further research was 
unsuccessful in finding any record of a divorce decree or 
marriage of the veteran.  The appellant noted that she was 
receiving Social Security Benefits on the basis of her 
deceased husband the veteran.

As discussed below, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the appellant has met her burden of 
establishing that she is the surviving spouse of the veteran 
for VA benefits purposes.  

The Board finds that the veteran and appellant intended to 
enter a common law marriage in Puerto Rico as early as 1946, 
long before the occurrence of any other purported marital 
relations of the veteran and others.  Specifically, in the 
November 1946 application for hospital treatment, certified 
by the veteran's signature, he  certified that the appellant 
was his wife.  He also listed her address as Vega Baja, 
Puerto Rico, which was the place he listed as his residence.

In an application for VA benefits received in June 1954, the 
veteran also certified under his signature that the appellant 
was his wife; and the October 1954 private treatment record 
from Kings Park State Hospital in New York, shows that the 
veteran and appellant considered themselves to be in a common 
law marriage.  

The Board notes that in a March 1954 application for hospital 
treatment the veteran indicated that he had never married, 
however in the context of the other evidence above, this was 
an apparent reference to the absence at that time of a formal 
marriage as opposed to the common law marriage between him 
and the appellant.  

On evaluation of the foregoing, the Board notes that the 
evidence shows that the veteran and appellant intended a 
common law marriage as early as 1946.  At that time they 
resided in Puerto Rico.  As noted above, Puerto Rico does not 
recognize common law marriages.  Therefore, the attempted 
common law marriage was not valid under the jurisdiction in 
which the veteran and appellant resided at the time.

However, the attempted common law marriage by the veteran and 
appellant in Puerto Rico may be deemed valid for VA purposes, 
for the following reasons.  In VAOPGCPREC 58-91, the General 
Counsel of VA has held that lack of residence in a 
jurisdiction recognizing common law marriages is not a bar to 
establishing a common law marriage for a surviving spouse 
claimant.  The rationale is that the common law marriage 
could be "deemed valid" under 38 C.F.R. § 3.52 on the 
theory that the surviving spouse could have entered into the 
purported common law marriage without knowledge of the fact 
that there was an impediment to the marriage.  In this case, 
the impediment would be the jurisdiction's nonrecognition of 
common law marriages.  

Here, the requirements allowing for the appellant's and 
veteran's attempted common law marriage to be "deemed 
valid" are met.  See 38 C.F.R. § 3.52.  First, the appellant 
entered into the marriage without knowledge of the impediment 
that Puerto Rico does not recognize common law marriage.  
Both at the time of the October 1954 private treatment, and 
more recently, at the September 2006 hearing, the appellant 
has shown that she believed her marriage to the veteran was 
valid and that she did not know of Puerto Rico's 
nonrecognition of common law marriages.   

Second, the attempted common law marriage occurred at least 
by 1946, many years before  the veteran died in 1983.  Third, 
except for a long separation that was due to the misconduct 
of, or procured by, the veteran without the fault of the 
appellant, the appellant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death. 

Finally, no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits.  On 
this point, as the deemed common law marriage with the 
appellant occurred prior to any later purported marriages to 
others, the common law marriage acts as an impediment to the 
later purported marriages to others.  For VA purposes, those 
later relations, purported to be marriages, are invalid as 
such.  

In sum, the attempted common law marriage between the veteran 
and appellant is deemed valid for VA purposes.  All 
subsequent purported marriages to others were invalid due to 
the legal impediment of the appellant's common law marriage 
to the veteran.

Further, the appellant is the veteran's surviving spouse 
under VA regulations.   This is because she was his spouse at 
the time of his death, and had lived with him continuously 
from the date of the "deemed valid" common law marriage 
until his death; except for the separation due to his 
misconduct (multiple relationships with others), or as 
procured by him (including his military service, and 
hospitalization in the United States at VA medical centers), 
without any fault on her part.  See 38 C.F.R. § 3.50.  
Indeed, the appellant and veteran formalized their marriage 
in June 1979, several years before his death in 1983.

Finally, VA compensation may be paid to the appellant, 
recognized as the veteran's surviving spouse, under VA 
regulations because the record shows that she and the veteran 
were married for one year or more, as determined above; and 
the record documents that two children were born of or before 
that marriage.  See 38 C.F.R. § 3.54(b).  In sum, for the 
foregoing reasons, the appellant is entitlement to 
recognition as the surviving spouse of the veteran for VA 
benefits purposes.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits purposes is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


